DETAILED ACTION
In response to communication filed on 4/25/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1,12 and 20 are objected to because of the following informalities:  the limitation “receive a policy provisioning message including policy information which can overrule selection of a gateway based RSSI information: i) applications which are allowed to use particular gateways; ii) a list of end node devices which are allowed to use particular gateways; iii) a list of end node device which are not allowed to use particular gateways or iv) a combination of end nodes and applications which are allowed to use particular gateways” appears to be missing language between the message and the multiple list of information identified afterwards and should be amended to recite that the policy information includes at least one of the following.  For the purposes of examination, the limitation is interpreted that policy information includes one or more of the following.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,471.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,317,471
Claims 1,12 and 20. A communications system, comprising: 
Claims 1,12 and 20. A communications system, comprising:
a network server including: a first processor configured to: receive a policy provisioning message including policy information which can overrule selection of a gateway based RSSI information: i) applications which are allowed to use particular gateways; ii) a list of end node devices which are allowed to use particular gateways; iii) a list of end node device which are not allowed to use particular gateways or iv) a combination of end nodes and applications which are allowed to use particular gateways; 

a network server including: a first processor configured to: operate the network server to select, from a plurality of gateways, a first gateway to be used for downlink communication to a first end node, based on received signal strength indicator (RSSI) information and at least one or more pieces of information, said one or more pieces of information including at least one of: i) message load on one or more gateways in said plurality of gateways, ii) operator policy information, iii) type of application for which downlink communication is to be used; iv) list information indicating one or more gateways which are to be used for a particular application, customer or location or v) list information indicating one or more gateways which are not to be used for a particular application, customer or location; and 
select, from the plurality of gateways, a first gateway to be used for downlink communication to the first end node; and 

operate the network server to send a message to the first gateway, said message including a payload to be transmitted via downlink signals to the first end node; generate a composite metric for each individual one of the plurality of gateways based on RSSI information corresponding to the first end node and said at least one or more pieces of information; and select a single gateway to be used for downlink communication to the first end node from said plurality of gateways based on the generated composite metric for different individual gateways, said selected single gateway being said first gateway, as part of being configured to operate the network server to select a first gateway; and a management node including a second processor, 
control the network server to send a message to the selected first gateway to be communicated to the first end node
wherein said second processor is configured to: operate the management node to receive gateway loading information from the network server; and operate the management node to send a management node provisioning information message to the network server with at least some information values used to select said first gateway along with one or more weighting factors to be used in generating said composite metric.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 1,12 and 20 of U.S. Patent No. 11,317,471 to broaden the claimed invention by removing limitations with regards to composite metrics for selection of a gateway for an end node as an obvious variation that would yield predictable results.

Regarding claims 2-11 and 13-19 of the current application, claims 1-20 of U.S. Patent No. 11,317,471 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted in with regards to the rejection of claims 1,12 and 19 of the current application noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Girolamo et al. (US Pub. 2020/0107402)(D1 hereafter) in view of Gandhi et al. (US Pub. 2018/0139274)(G1 hereafter).

Regarding claims 1,12 and 20, D1 teaches a communications system [refer Fig. 1], comprising: 
a network server [refer Fig. 1; NS] including: 
a first processor [refer Fig. 21; 32][paragraph 0041]  configured to: 
receive a policy provisioning message including policy information [paragraph 0062];
select, from the plurality of gateways [refer Fig. 1; 104], a first gateway to be used for downlink communication to the first end node [paragraph 0064]; and 
control the network server to send a message (i.e. join accept message) to the selected first gateway to be communicated to the first end node (join accept message is sent to the end device)[refer Fig. 9; Join Accept to Device][paragraph 0064].
However D1 fails to disclose receive a policy provisioning message including policy information which can overrule selection of a gateway based RSSI information: i) applications which are allowed to use particular gateways; ii) a list of end node devices which are allowed to use particular gateways; iii) a list of end node device which are not allowed to use particular gateways or iv) a combination of end nodes and applications which are allowed to use particular gateways.
G1 discloses a central network server (cNS) that can include a list of edge network servers/gateways and indications of which applications require an edge network server allocation [paragraph 0050], at the cNS, an optimal gateway for an end device can be based on metadata and policies, the policies can relate to one or more considerations, such as RSSI, and an optimal gateway is based on various considerations [paragraph 0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of D1 to incorporate the use of various policy storage and configurations storage to identify particular edge server/gateway selection based upon policies and applications as taught by G1.  One would be motivated to do so to provide an improvement in latency for having a central network server make policy decisions [refer G1; paragraph 0036].



Allowable Subject Matter
Claims 2-11 and 13-19 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was timely filed, the claims rewritten to overcome the rejection under nonstatutory obviousness-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  generating a composite gateway selection metric for a first end node and each individual one of a plurality of gateways based on RSSI information corresponding to the first end node and at least some policy information relevant to the first end node, producing a set of gateway selection metrics and selecting the single gateway to be used for downlink communication to the first end node from said plurality of gateways based on the generated composite metrics in said set of gateway selection metrics, as noted in claims 2 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gbadegasin et al. (US Pub. 2007/0242601) discloses selecting a gateway for efficient transmission over a network and prioritizing gateways when selecting a gateway for future selections [refer Abstract].
Lee et al. (US Pub. 2018/0167982) discloses a server for receiving a connection request message for selecting a gateway for connection based upon a corresponding service level among the gateways [paragraph 0017].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412